Title: To George Washington from John Blair, 22 September 1790
From: Blair, John
To: Washington, George



Sir,
Philadelphia. Septr 22d 1790.

Capt. Francis Bright, being a candidate for the command of one of the cutters which are designed to cruize for prevention of smuggling, has asked me to mention to you what I could say in his favour, & also to forward, together with this, the accompanying testimonials—From them You will perceive the station he has already occupied, & the propriety of his conduct therein. After having given so much satisfaction to those whose duty it was to super-intend him, & to whom he was officially accountable, it would be unnecessary for me to say any thing, especially as it could only amount to this, that I have always understood that Capt. Bright was a very good officer—The letter to Warner Lewis Esqr. & that from Mr Page to Capt. Bright, are only designed to shew how the letter to Mr Jefferson came to be opened.

We have a report from Baltimore, that your carriage was overset between that place & Spurrear’s, & that you, & only you, suffered much by it—But as the public papers announce your arrival & doing business, at George-town, without taking notice of such an accident, I trust the report is groundless. I have the honour to be, with every sentiment of respect, esteem, & gratitude, Worthy Sir, Your affectionate friend and humble servant,

John Blair

